 


Exhibit 10.1


AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT


This AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”) dated as of
September 5, 2018, is entered into by and among LOAN ASSETS OF ONDECK, LLC, a
Delaware limited liability company (“Company”), the Lender party hereto which
constitutes the affected Lender and 20 GATES MANAGEMENT LLC, as Administrative
Agent for the Class A Lenders (in such capacity, the “Administrative Agent”).
RECITALS:
WHEREAS, Company, the Lenders party thereto from time to time, the
Administrative Agent, and Deutsche Bank Trust Company Americas, as Paying Agent
and as Collateral Agent for the Secured Parties, entered into a Credit
Agreement, dated as of April 13, 2018 (as may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) pursuant to
which the Lenders have made advances and other financial accommodations to
Company. Capitalized terms not otherwise defined in this Amendment have the same
meanings as specified in the Credit Agreement, as amended hereby;
WHEREAS, Company, the Lender party hereto and Administrative Agent, desire to
amend the Credit Agreement as set forth herein subject to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.AMENDMENTS TO THE CREDIT AGREEMENT
The Credit Agreement is, effective as of the Amendment Effective Date and
subject to the satisfaction of the conditions precedent set forth in Section 3.1
hereof, hereby amended as follows:


1.1    Section 1.1 of the Credit Agreement.
(a)    Clause (a) of the definition of “Class A Borrowing Base” as set forth in
Section 1.1 of the Credit Agreement is amended and restated in its entirety as
follows:
(a) (i) the Applicable Class A Advance Rate multiplied by the Adjusted EPOPB at
such time, plus (ii) the sum of (A) the aggregate amount of Collections in the
Lockbox Account and the Collection Account to the extent such Collections and
other funds have already been applied to reduce the Eligible Portfolio
Outstanding Principal Balance and (B) the fair market value of all Permitted
Investments held in the Collection Account on such day minus (iii) the sum of
the Accrued Interest Amount as of such day and the aggregate amount of all
accrued and unpaid fees and expenses due hereunder and under the Servicing
Agreement, the Backup


EAST\143037342.4

--------------------------------------------------------------------------------

 


Servicing Agreement, the Custodial Agreement and the Successor Servicing
Agreement; and
(b)    Clause (a) of the definition of “Class B Borrowing Base” as set forth in
Section 1.1 of the Credit Agreement is amended and restated in its entirety as
follows:
(a) (i) the Applicable Class B Advance Rate multiplied by the Adjusted EPOPB at
such time, plus (ii) the sum of (A) the aggregate amount of Collections in the
Lockbox Account and the Collection Account to the extent such Collections and
other funds have already been applied to reduce the Eligible Portfolio
Outstanding Principal Balance and (B) the fair market value of all Permitted
Investments held in the Collection Account on such day, minus (iii) the sum of
the Accrued Interest Amount as of such day and the aggregate amount of all
accrued and unpaid fees and expenses due hereunder and under the Servicing
Agreement, the Backup Servicing Agreement, the Custodial Agreement and the
Successor Servicing Agreement, minus (iv) the aggregate outstanding principal
amount of the Class A Loans as of such date; and
1.2    Section 2.10(c)(vii) of the Credit Agreement through the end of clause
(A) is amended and restated in its entirety as follows:
(vii) So long as no Event of Default has occurred and shall be continuing (and,
with respect to each of clauses (A) and (C) below, so long as no Early
Amortization Period is then occurring), Company or its designee shall be
permitted to direct the investment of the funds from time to time held in the
Collection Account and the Reserve Account (A) in Permitted Investments and to
sell or liquidate such Permitted Investments and reinvest proceeds from such
sale or liquidation in other Permitted Investments (but none of the Collateral
Agent, the Administrative Agent or the Lenders shall have liability whatsoever
in respect of any failure by the Controlled Account Bank to do so), with all
such proceeds and reinvestments to be held in the Collection Account or the
Reserve Account, as applicable; provided, however, that the maturity of the
Permitted Investments on deposit in the Collection Account or the Reserve
Account, as applicable, shall be no later than the Business Day immediately
preceding the date on which such funds are required to be withdrawn therefrom
pursuant to this Agreement,
SECTION 2.    REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lender party hereto to enter
into this Amendment, Company represents and warrants to the Administrative Agent
and the Lender, on the Amendment Effective Date, that the following statements
are true and correct, it being understood and agreed that the representations
and warranties made on the Amendment Effective Date are deemed to be made
concurrently with the consummation of the transactions contemplated hereby:
2.1    Due Authorization. The execution, delivery and performance of this
Amendment have been duly authorized by all necessary action on the part of
Company.


- 2 -

--------------------------------------------------------------------------------

 


2.2    Binding Obligation. This Amendment has been duly executed and delivered
by the Company and is the legally valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
2.3    Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects on and as of the
Amendment Effective Date (as defined below) as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.
2.4    Absence of Default. No event has occurred and is continuing or will
result from the consummation of this Amendment that would constitute a Default,
an Event of Default or a Servicer Default.
SECTION 3.    MISCELLANEOUS
3.1    Conditions of Effectiveness. This Amendment shall become effective as of
the date (such date, the “Amendment Effective Date”) on which the Administrative
Agent has received counterparts of this Amendment executed by Company, the
Lender party hereto and the Administrative Agent.
3.2    Reference to and Effect on the Credit Agreement and the Other Credit
Documents.
(a)    On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Credit Documents
and the Related Agreements to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment. This Amendment
is hereby designated as a Credit Document for all purposes of the Credit
Documents.
(b)    Except as expressly set forth herein, no other amendments, changes or
modifications to the Credit Agreement and each other Credit Document are
intended or implied, and in all other respects the Credit Agreement and each
other Credit Document are and shall continue to be in full force and effect and
are hereby in all respects specifically ratified, restated and confirmed by all
parties hereto as of the Amendment Effective Date and Company shall not be
entitled to any other further amendment by virtue of the provisions of this
Amendment or with respect to the subject matter of this Amendment. To the extent
of conflict between the terms of this Amendment and the other Credit Documents,
the terms of this Amendment shall control. The Credit Agreement and this
Amendment shall be read and construed as one agreement.


- 3 -

--------------------------------------------------------------------------------

 


(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, Administrative Agent or Agent under the Credit Agreement,
nor constitute a waiver of any provision of the Credit Agreement.
3.3    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
3.4    Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York.
3.5    Execution in Counterparts. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.
3.6    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
[Remainder of page intentionally left blank]










- 4 -

--------------------------------------------------------------------------------


 


IN WITNESS THEREOF, the parties hereto have caused this Amendment No. 1 to the
Credit Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.


LOAN ASSETS OF ONDECK, LLC, as Company


By:    /s/ Kenneth A. Brause    
Name: Kenneth A. Brause
Title: Chief Financial Officer


20 GATES MANAGEMENT LLC,
as Administrative Agent


By:    /s/ Mark Golombeck    
Name: Mark Golombeck
Title: Managing Director


PIONEERS GATE LLC,
as a Class A Lender


By:    /s/ Mark Golombeck    
Name: Mark Golombeck
Title: Managing Director










Signature Page to
Amendment No. 1 to Credit Agreement